COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 




 
C.
  F. JORDAN COMMERCIAL, L.P.,
 
                            Appellant,
 
v.
 
FABIOLA CHAVEZ, Individually and as
  Administrator of the Estate of Lorenzo Chavez, and as Next Friend of LORENZO
  CHAVEZ, JR. and JOVANNA CHAVEZ,
minor children.
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-00-00232-CV
 
Appeal from the
 
County
  Court at Law No. Five
 
of El
  Paso County, Texas
 
(TC#
  97-2422)




O P I N I O N  O N  M
O T I O N
 
Pending
before the Court is the joint motion to abate the appeal and remand the case to
the trial court for selection of a guardian ad litem,
entry of the agreed judgment, and dismissal of the lawsuit.
The
Court has considered this cause on the joint motion and concludes the motion
should be granted and the appeal should be abated and remanded.  We therefore abate the appeal.  The parties are ordered to file a Joint
Motion to Dismiss on or before August 24, 2002.
July 25, 2002
_____________________________________
RICHARD
BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)